Citation Nr: 0920509	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  08-06 477 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an increased compensable rating for 
bilateral knee disorder, each knee disorder evaluated as 
10 percent disabling.

2.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD) to include as secondary to the Veteran's 
service connected bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran had active service from  December 1981 to 
February 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2006 and 
October 2007 by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, and Oakland, California Regional Office 
(RO), respectively. 

The issue of service connection for PTSD is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's bilateral knee disorder is manifested by pain, 
limitation of flexion of the left knee to, at worst, 90 
degrees (due to pain) and right knee to, at worst, 110 
degrees (due to pain), without limitation of extension; his 
knee disorders are not manifested by ankylosis, recurrent 
subluxation, objective evidence of instability, dislocated or 
removed cartilage, or other impairment.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 10 percent for bilateral knee disorders have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.45, 
4.71a, Diagnostic Codes 5260-61 (2008).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

Here, the duty to notify was satisfied by letters sent to the 
Veteran in May 2006 and April 2007 from the agency of 
original jurisdiction (AOJ).   These letters informed the 
Veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence 
the Veteran should provide.  The Dingess notice was also 
provided in these letters.  

Further, the statement of the case, dated January 2008, set 
forth the relevant diagnostic codes for the Veteran's 
bilateral knee disorder, and included a description of the 
rating formulas for all possible schedular ratings under the 
relevant diagnostic codes.  The Veteran was thus informed of 
what was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 
disability evaluation that the RO had assigned.   

The VA has also done everything reasonably possible to assist 
the Veteran with respect to her claim for benefits, such as 
obtaining medical records and providing the Veteran with a VA 
examination.  Consequently, the duty to notify and assist has 
been satisfied, as to those claims now being finally decided 
on appeal.

Increased Ratings

For historical purposes, in August 2004 the Veteran was 
granted service connection for patellofemoral syndrome of the 
right and left knee at 10 percent disability evaluation, 
effective October 30, 2003.  This evaluation was based upon 
evidence of pain with movement of the knee.  In April 2008, 
the Veteran contended that she was entitled to higher 
disability evaluations for her service-connected bilateral 
knee disabilities as their conditions had worsened.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  While the Veteran's entire history 
is reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

In March 2006, the Veteran received physical therapy for her 
bilateral knee disorder.  The VA medical examiner observed 
the Veteran was "ambulating without assistant device, 
without any apparent gait deviation... [s]he has pain with 
patella mobilization with some mild crepitus noted."  See VA 
treatment examination, dated March 2006.

The Veteran underwent a VA examination in May 2006.  The 
Veteran reported having swelling in her left knee without 
redness or warmth and pain "4-6/10 burning ache below the 
knee cap.  The knee gives way two or three times a week, 
especially buckles while walking, standing or going up and 
down stairs."  Regarding her right knee, the Veteran 
reported "symptoms are the same as on the left with regard 
to pain and stiffness, locking and giving way."  The Veteran 
reported she had flare-ups in periods of cold weather up to 
10/10 and "increased stiffness which does not improve with 
movement and which requires daily use of heat on both 
knees."  As for impact on her daily life, the Veteran stated 
"she is able to walk for ten minutes, but after that will 
have increasing pain and needs to rest and take pain 
medication which will improve symptoms within 30 minutes."   
The Veteran stated she can only stand for approximately 20 to 
25 minutes before having to rest and will have stiffness 
after sitting or driving for one hour.  The Veteran stated 
she was taking Etodolac twice daily which she had to increase 
the dosage to decrease her pain which caused drowsiness.  She 
also had been doing physical therapy exercises but had yet to 
see the effects.  See VA examination record, dated May 2006. 

Upon physical examination, the Veteran's range of motion in 
the "right knee [was] 0 to 110 degrees with pain, actively 
to a maximum of 125 degrees, passively to maximum 130 
degrees."  The Veteran's left knee was "0 [to] 90 degrees 
with the onset of pain, actively to a maximum 100 degrees, 
passively to maximum 105 degrees."  The VA examiner found 
that "after five repetitions, range of motion on the right 
was 125 degrees actively and 130 degrees passively.  On the 
left was 0 to 90 degrees actively and 110 degrees 
passively."  Furthermore, the Veteran's ligaments were found 
to be stable and "there [was] no radiographic abnormality of 
the bones, joints or soft tissues."  Id. 

In June 2006, the Veteran received treatment at the VA 
medical center for her ongoing knee pain, particularly in the 
left knee.  She reported that the physical therapy 
recommended by an orthopedic was not improving her condition 
and has been unable to sleep due to pain in her knees.  The 
VA orthopedic reported that the Veteran's "left knee [had] 
limited flexion/extension due to pain.  No obvious redness or 
swelling noted."  The Veteran noted "no inciting event, no 
fall, change in activity, etc."  See VA treatment record, 
dated June 2006.

In February 2008, a magnetic resonance imaging (MRI) 
examination of the Veteran's right knee found that the 
"medial meniscus demonstrates horizontal linear increased 
signal in the posterior horn but no discrete tear.  The 
lateral meniscus has similar findings in the posterior horn, 
but to a lesser extent than the medial meniscus."  In 
addition, the "anterior cruciate ligament demonstrates no 
evidence for a tear.  The posterior cruciate ligament is 
normal.  The collateral ligaments are intact.  The juxta 
articular bone marrow shows no significant signal 
abnormalities.  The patellar cartilage is normal.  There is a 
small joint effusion."  See VA MRI examination, dated 
February 2008.

An examination of the Veteran's right knee in March 2008 
further revealed full range of motion, no effusion and the 
ligament was stable.  However, there was a "enlarged tibical 
tubicle."  The MRI was "[essentially] normal" and the VA 
examiner found no bony [mass] [on] x-ray either but this mass 
[was] bony hard."  The Veteran's symptoms of pain was 
consistent with tendonitis and no surgery was recommended.  
See VA treatment examination, dated March 2008.

The Veteran underwent a private orthopedic examination in 
June 2008.  The Veteran's range of motion was 140 degrees 
flexion and 0 degrees extension bilaterally.  The Lachman, 
valgus stress, and varus stress tests were all negative 
bilaterally. In addition, pain and tenderness was reported 
bilaterally.  The private orthopedic examiner found "mild 
flattening of the medial and lateral joints" and "very mild 
degenerative changes of the posterior meniscus, medial 
greater than lateral" in the MRI images.  The Veteran was 
diagnosed with chondromalacia of bilateral knees, bilateral 
knee pain, bilateral knee synovitis, and bilateral knee 
internal derangement.  See Heekin Orthopedic, dated June 
2008.  

The Veteran's right knee patellofemoral syndrome is currently 
rated at a 10 percent disability rating under Diagnostic 
Codes (DC) 5299 and 5260.  DC 5299 indicates that the 
Veteran's right knee disability has been rated by analogy. 
Disabilities may be rated by analogy to a closely related 
disease where the functions affected and the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§§ 4.20, 4.27 (2008).  DC 5003, which governs ratings of 
degenerative arthritis, provides that such arthritis is to be 
rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint(s) involved.  When the 
limitation of motion of the specific joint is noncompensable, 
and manifested by swelling, muscle spasm, or satisfactory 
evidence of pain, a rating of 10 percent is to be applied for 
each major joint or group of minor joints affected by the 
limitation of motion.  38 C.F.R. § 4.71a, DC 5003 (2008).  

The appropriate limitation of motion diagnostic codes in this 
case are DC 5260 and 5261. According to DC 5260, a 10 percent 
disability rating is warranted for flexion limited to 45 
degrees; a 20 percent disability rating is assigned for 
flexion limited to 30 degrees; and a 30 percent disability 
rating is assigned for flexion limited to 15 degrees.  See 38 
C.F.R. § 4.71a (2008).  Furthermore, DC 5261 also provides 
for a 10 percent evaluation when extension is limited to 10 
degrees; a 20 percent evaluation when extension is limited to 
15 degrees; a 30 percent evaluation when extension is limited 
to 20 degrees; a 40 percent evaluation when extension is 
limited to 30 degrees; and a 50 percent evaluation when 
extension is limited to 45 degrees. 38 C.F.R. § 4.71a, DC 
5261 (2008). 

The remaining applicable diagnostic codes relating to knee 
disabilities include DC 5256 (ankylosis of the knee), DC 5258 
(dislocated semilunar cartilage), DC 5259 (removal of 
semilunar cartilage), and DC 5263 (for genu recurvatum).  
However, as there is no evidence of record showing that the 
Veteran has ankylosis of the knee, dislocated or removed 
semilunar cartilage, or genu recurvatum, these diagnostic 
codes are not applicable.

Functional loss is also considered in addition to the 
criteria set forth above.  See 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2008); see also DeLuca v. Brown, 8 Vet. App. 202, 204- 
06 (1995).  In particular, if the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination, assuming 
these factors are not already contemplated by the governing 
rating criteria.  Claimed functional loss must be supported 
by adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion.  See DeLuca v. Brown, 
supra.

After considering the relevant evidence discussed above, the 
Board concludes that a disability rating greater than the 
currently assigned evaluation of 10 percent for each service-
connected knee disorder has not been presented.  Several 
examinations demonstrate that the Veteran's left knee flexion 
was limited at most, due to pain, to 90 degrees, while her 
right knee flexion was limited at most, also due to pain, to 
110 degrees.  This indicates the Veteran would be evaluated 
at 0 percent disability evaluation under DC 5260 and 5261.  
However, since the Veteran has complained of and was treated 
for pain in addition to limitation of knee function in both 
knees, she was awarded 10 percent evaluation under Deluca.  
The Veteran's appeal for an increased rating for this 
service-connected disability must, therefore, be denied.  

The Board also has considered other potentially applicable 
codes.  Particularly, VA OGC has held that a claimant who has 
both arthritis and instability of a knee may be granted 
separate evaluations under DCs 5003 and 5257, respectively, 
without violating the rule against pyramiding in 38 C.F.R. § 
4.14.  However, any such separate rating must be based on 
additional disabling symptomatology.  That is to say that 
separate evaluations are appropriate so long as there is 
evidence of limitation of motion that meets the requirements 
of the zero percent level under either DC 5260 or 5261.  See 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The objective evidence does not indicate that the Veteran's 
bilateral knee disability results in lateral instability or 
recurrent subluxation.  The Veteran has reported in the April 
2005 VA examination of her knees the she had no incidents of 
dislocation or recurrent subluxation.  The Veteran's knees 
tested negative on Lachman and McMurray's testing.  At the 
most recent orthopedic examination in June 2008, the Veteran 
stated she had a "feeling of 'giving way'... [her] activity 
level [was] limited, can walk three blocks, able to clime 
stairs using a handrail.  Gait assistance is not required."  
See Heekin Orthopedic record.  The Veteran was advised to 
wear a brace on both knees during several treatments.  
However, while the Veteran reported instability and was 
advised to wear a brace, there is no objective findings of 
instability.  Thus, a separate rating under DC 5257 is not 
warranted in this instance.

Also, as knee extension has not been shown to be limited, a 
separate evaluation under DC 5261 is not warranted.  See 
VAOPGCPREC 9-04 (which finds that separate ratings under 
Diagnostic Code 5260 for limitation of flexion of the leg and 
Diagnostic Code 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint).

Additionally, in an exceptional case, a higher initial 
evaluation is available on an extraschedular basis.  In this 
case, however, there is no indication of record that the 
schedular criteria are inadequate to evaluate any of the 
disabilities at issue in this decision.  The Veteran does not 
allege, and the medical evidence does not establish, that any 
of these disabilities, alone, causes marked interference with 
the Veteran's employment, or necessitates frequent periods of 
hospitalization.  In light of the foregoing, the Board finds 
that the Veteran's claims for higher initial evaluations do 
not present such exceptional or unusual disability pictures 
as to apply the extraschedular standards.  The Board is 
therefore not required to remand any of these claims to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A disability rating greater than 10 percent for the service-
connected left knee disorder is denied.

A disability rating greater than 10 percent for the service-
connected right knee disorder is denied.


REMAND

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).

In January 2007, the Veteran claimed service connection of 
PTSD and depression due to her service-connected bilateral 
knee disorder.  In addition, the Veteran stated she was under 
"continuous sniper fire from Germans or Turks" in 1984 
while she was stationed in Furth, Germany.  See Veteran's 
statement in support of claim for PTSD, dated May 2008.  
Furthermore, the Veteran claims "during 1982-1983 while 
stationed in Germany, base was under attack by Radical 
[illegible] and terrorist car bombing."  See Form 9, dated 
September 2008. 

The Veteran's service personnel records associated with the 
claim indicates that the Veteran was stationed in at Fort 
Carson, Colorado, in 1982 and 1983 with the "HQ & ACO" 4th 
"MED" Battalion.  She was then stationed in Germany from 
July 1983 to December 1984 with the 501st S&T Battalion 1st 
Armory Division.  See Personnel Qualification Record.

The Veteran's in-service treatment record is absent of any 
complaint or treatment for depression or any other mental 
health issues.  The Veteran's enlistment and separation 
examinations are absent of any indication of such as well.  
See In-service enlistment and separation examination, dated 
November 1981 and February 1985, respectively. 

According the post-service VA medical treatment records, 
depression was first noted in March 2005 while the Veteran 
was receiving treatment for her bilateral knee condition.  

In August 2006, the Veteran received mental health treatment 
at a VA facility. The Veteran stated that the primary reason 
for seeking treatment was due to the need for sleeping 
medication.  During the treatment session the Veteran 
expressed feeling isolated after moving to California from 
Florida to participate in a religious program and that the 
"reason she moved has not been what she expected."  The 
Veteran stated she was on Zoloft but was not effective nor 
were the anti-anxiety medication she was on previously.  The 
Veteran mentioned she was in Germany during her active duty 
but was not engaged in combat.  The VA examiner diagnostic 
impression was that the Veteran had "adjustment disorder / 
mixed mood."  See VA treatment record, dated August 17, 
2006.

A few days later, the Veteran returned for treatment.  She 
reported that she had been having bilateral knee problems for 
which she was taking narcotic analgesics and other pain 
medications that have been contributing to her mood.  Again, 
the VA examiner's diagnostic impression was that the Veteran 
had adjustment disorder with mixed emotions and insomnia.  
See VA treatment record, dated August 25, 2006. 

According to a December 2006 VA treatment record, the Veteran 
stated her panic attacks were increasing after taking 
Trazadone and was prescribed Ambien for her insomnia.  She 
stated she was involved with her church community and decided 
to stay in California until she "feels what to do next."  
The Veteran scored positive on the PTSD screen but the VA 
examiner noted that it was not service related.  See VA 
treatment record, dated December 2006.

In May 2008, the Veteran was treated by a private 
psychologist.  The Veteran stated that her symptoms of PTSD 
started just after her discharge from service but did not 
receive treatment until approximately twenty two years later.  
The Veteran reported that she was exposed to various toxins 
and gasses during her military training.  She stated she was 
nearly "always under sniper fire" while stationed in 
Germany in 1984 and felt like she was a "sitting duck, just 
waiting to move" and was scared all the time.  Furthermore, 
the she stated that during her time in desert training at 
Fort Carson in 1982 she witnessed an individual die from a 
seizure and "no one did anything." She could not recall the 
individual's name.  The Veteran described great fear from the 
environment during training which consisted of "considerable 
darkness, scorpions, and snakes."  See Dr. W. J. Anderson 
treatment record, dated May 2008.

There are numerous letters submitted by the Veteran's family 
members and peers attesting to her condition.  The Veteran's 
sister has stated in a letter that the Veteran's "knee 
problem has caused a significant decline in her mobility, 
activities and ability to lead and enjoy a full and 
productive life... at times, she possesses a bleak outlook on 
life which [the Veteran's sister] can only attribute to this 
drastic decline in her ability to participate in life at her 
previous level of fitness."  See letter from Y. C. D., dated 
April 2005.

A letter from S. M. stated that the Veteran "has lost a 
substantial amount of weight, has developed an irregular 
sleeping pattern, and mostly she seems to be depressed.  This 
could be a contributing factor as to why she continues to be 
unable to sustain and maintain consistent employment."  See 
letter from S. M., dated April 2005. 

In the event that any claimed stressor can be verified, the 
remaining question of whether the Veteran's corroborated 
stressor is sufficient to have resulted in a diagnosis of 
PTSD is a medical question that must answered by qualified 
medical personnel.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  Therefore, if an alleged stressor is verified, the 
veteran should be afforded a VA psychiatric examination to 
determine whether a relationship exists between the verified 
stressor and the diagnosis of PTSD and depression.  See 38 
U.S.C.A. § 5103A(d)(1)(2).  

That said, the Board is of the opinion that further 
development is necessary.  This would include an attempt to 
verify whether the Veteran was under sniper fire while 
stationed in Germany.  In addition, given the Veteran's 
service connected bilateral knee disorder, the Board finds 
that a remand is necessary to determine what, if any, affect 
the service connected disability had on her depression and 
PTSD. 


Accordingly, the case is REMANDED for the following action:

1.	The AMC should attempt to verify the 
Veteran's reported PTSD stressors, as 
described in particular July 2008 
statement submitted by the Veteran 
describing her trauma in Fort Carson 
and while stationed in Germany, by 
requesting unit information and unit 
history from the appropriate sources.  
If additional evidence is needed for 
stressor verification, the Veteran 
should be asked to provide it.  If 
stressor verification cannot be done 
due to insufficient information, that 
fact should be documented in the 
record. 

2.	The Veteran should also be scheduled 
for a VA examination with the 
appropriate medical specialist to 
determine the etiology of the Veteran's 
PTSD and/or depression.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the 
examination reports should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should 
state whether the Veteran's major 
depressive disorder was proximately due 
to, caused or aggravated by, her 
service-connected knee disabilities, 
and whether her PTSD is related to a 
confirmed stressor.

3.	After completion of the above and any 
additional development deemed 
necessary, the expanded record should 
be reviewed and it should be determined 
if the Veteran's claim can be granted.  
If the claim is not granted, the 
Veteran and his representative should 
be furnished an appropriate 
supplemental statement of the case 
(SSOC), and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


